DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the applicant’s amendment filed 03/30/2021. Claims 13, 19, 24, and 26 have been amended. Accordingly, claims 13-16, 19, and 22-27 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Deditch (Reg# 33865) on 04/7/2021.

The application has been amended as follows: 
Claim 13: A method for operating a two-wheeled vehicle on a roadway, comprising: 
a) ascertaining an instantaneous coefficient of friction between at least one wheel of the two-wheeled vehicle and the roadway; 
b) calculating a critical tilt angle of the two-wheeled vehicle as a function of at least the instantaneous coefficient of friction;

d) determining a distance between the instantaneous tilt angle and the critical tilt angle; and 
e) outputting an item of information to a driver of the two-wheeled vehicle as a function of the determined distance; 
wherein the instantaneous coefficient of friction is ascertained using a frictional force between a front wheel of the two-wheeled vehicle and a surface of the roadway, 
wherein a slip or a slip value due to a movement of at least the front wheel of the two- wheeled vehicle is determined, wherein the movement of the front wheel is determined with a rotational speed sensor, 
wherein a value that determines a diameter of Kamm's circle and therefore the critical tilt angle is determined from the slip value and the coefficient of friction, 
wherein the critical tilt angle of the two-wheeled vehicle is calculated as a function of at least the instantaneous coefficient of friction, 
wherein the instantaneous tilt angle of the two-wheeled vehicle is detected with an acceleration sensor, and wherein the instantaneous tilt angle is determined within a predefinable period of time and/or within a fraction of a full wheel rotation, 2Application Serial No. 16/310,129 Attorney Docket No. BOSC.P10901US/1001022773 
Reply to Office Action of March 16, 2021wherein the outputting of the item of information includes optically displaying, via an optical signaling device, the item of information to the driver, wherein the item of information is to the distance of the instantaneous tilt angle from the critical tilt angle, 
wherein the determined distance is displayed to the driver by a status pointer and a status bar,

wherein the balanced position corresponds to the position that two-wheeled vehicle assumes when a vertical axis of the two-wheeled vehicle is aligned parallel to a direction of a force of gravity, and parallel to [[the]] a direction of the roadway normal during straight-ahead travel or during a standstill, wherein an end point of the status bar at a second location is defined by the value of the critical tilt angle, and 
wherein the determined distance is displayed to the driver as a number, and wherein a pointer, which is situated between the first and second locations and allocated to the status bar, indicates to the driver the position of the distance relative to the balanced position and the critical tilt angle.


Claim 24: A device for operating a two-wheeled vehicle on a roadway,
comprising: 
	a control unit capable of:
a) ascertaining an instantaneous coefficient of friction between at least one wheel of the two-wheeled vehicle and the roadway; 
b) calculating a critical tilt angle of the two-wheeled vehicle as a function of at least the instantaneous coefficient of friction;

d) determining a distance between the instantaneous tilt angle and the critical tilt angle; and 
e) outputting an item of information to a driver of the two-wheeled vehicle as a function of the determined distance; 
wherein the instantaneous coefficient of friction is ascertained using a frictional force between a front wheel of the two-wheeled vehicle and a surface of the roadway, 
wherein a slip or a slip value due to a movement of at least the front wheel of the two- wheeled vehicle is determined, wherein the movement of the front wheel is determined with a rotational speed sensor, 
wherein a value that determines a diameter of Kamm's circle and therefore the critical tilt angle is determined from the slip value and the coefficient of friction, 
wherein the critical tilt angle of the two-wheeled vehicle is calculated as a function of at least the instantaneous coefficient of friction, 
wherein the instantaneous tilt angle of the two-wheeled vehicle is detected with an acceleration sensor, and wherein the instantaneous tilt angle is determined within a predefinable period of time and/or within a fraction of a full wheel rotation, 2Application Serial No. 16/310,129 Attorney Docket No. BOSC.P10901US/1001022773 
Reply to Office Action of March 16, 2021wherein the outputting of the item of information includes optically displaying, via an optical signaling device, the item of information to the driver, wherein the item of information is to the distance of the instantaneous tilt angle from the critical tilt angle, 
wherein the determined distance is displayed to the driver by a status pointer and a status bar,

wherein the balanced position corresponds to the position that two-wheeled vehicle assumes when a vertical axis of the two-wheeled vehicle is aligned parallel to a direction of a force of gravity, and parallel to [[the]] a direction of the roadway normal during straight-ahead travel or during a standstill, wherein an end point of the status bar at a second location is defined by the value of the critical tilt angle, and 
wherein the determined distance is displayed to the driver as a number, and wherein a pointer, which is situated between the first and second locations and allocated to the status bar, indicates to the driver the position of the distance relative to the balanced position and the critical tilt angle.


Claim 26: A two-wheeled vehicle, comprising: 
	at least one sensor for detecting an instantaneous tilt angle; and
a device for operating the two-wheeled vehicle on a roadway, the device
including:
	a control unit capable of:
a) ascertaining an instantaneous coefficient of friction between at least one wheel of the two-wheeled vehicle and the roadway; 

c) detecting an instantaneous tilt angle of the two-wheeled vehicle; 
d) determining a distance between the instantaneous tilt angle and the critical tilt angle; and 
e) outputting an item of information to a driver of the two-wheeled vehicle as a function of the determined distance; 
wherein the instantaneous coefficient of friction is ascertained using a frictional force between a front wheel of the two-wheeled vehicle and a surface of the roadway, 
wherein a slip or a slip value due to a movement of at least the front wheel of the two- wheeled vehicle is determined, wherein the movement of the front wheel is determined with a rotational speed sensor, 
wherein a value that determines a diameter of Kamm's circle and therefore the critical tilt angle is determined from the slip value and the coefficient of friction, 
wherein the critical tilt angle of the two-wheeled vehicle is calculated as a function of at least the instantaneous coefficient of friction, 
wherein the instantaneous tilt angle of the two-wheeled vehicle is detected with an acceleration sensor, and wherein the instantaneous tilt angle is determined within a predefinable period of time and/or within a fraction of a full wheel rotation, 2Application Serial No. 16/310,129 Attorney Docket No. BOSC.P10901US/1001022773 
Reply to Office Action of March 16, 2021wherein the outputting of the item of information includes optically displaying, via an optical signaling device, the item of information to the driver, wherein the item of information is to the distance of the instantaneous tilt angle from the critical tilt angle, 

 wherein the status bar represents an annulus sector, and the driver is able to read out an item of information regarding a tilting status of the two-wheeled vehicle with the status bar, wherein a starting point of the status bar is defined at a first location, which is a balanced position of the two-wheeled vehicle, 
wherein the balanced position corresponds to the position that two-wheeled vehicle assumes when a vertical axis of the two-wheeled vehicle is aligned parallel to a direction of a force of gravity, and parallel to [[the]] a direction of the roadway normal during straight-ahead travel or during a standstill, wherein an end point of the status bar at a second location is defined by the value of the critical tilt angle, and 
wherein the determined distance is displayed to the driver as a number, and wherein a pointer, which is situated between the first and second locations and allocated to the status bar, indicates to the driver the position of the distance relative to the balanced position and the critical tilt angle.

Allowable Subject Matter
Claims 13-16, 19 and 22-27 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:	
Beck Claus JP2016134173A discloses a method for operating a two-wheeled vehicle on a roadway, comprising ascertaining an instantaneous coefficient of friction between at least one wheel of the two-wheeled vehicle and the roadway; calculating a critical tilt angle of the two-wheeled vehicle as a function of at least the instantaneous coefficient of friction; detecting an instantaneous tilt angle of the two-wheeled vehicle; determining a distance between the instantaneous tilt angle and the critical tilt angle; and outputting an item of information to a driver of the two-wheeled vehicle as a function of the determined distance; wherein the instantaneous coefficient of friction is ascertained using a frictional force between a front wheel of the two-wheeled vehicle and a surface of the roadway, wherein the critical tilt angle of the two-wheeled vehicle is calculated as a function of at least the instantaneous coefficient of friction, wherein the instantaneous tilt angle of the two-wheeled vehicle is detected with an acceleration sensor, and wherein the instantaneous tilt angle is determined within a predefinable period of time and/or within a fraction of a full wheel rotation. Ono US20130282253A discloses wherein a slip or a slip value due to a movement of at least the front wheel of the two- wheeled vehicle is determined, wherein the movement of the front wheel is determined with a rotational speed sensor, wherein a value that determines a diameter of Kamm's circle and therefore the critical tilt angle is determined from the slip value and the coefficient of friction.
None of the prior art of record, either individually or in combination, teaches or suggests wherein the status bar represents an annulus sector, and the driver is able to read out an item of information regarding a tilting status of the two-wheeled vehicle with the status bar, wherein a starting point of the status bar is defined at a first location, which is a balanced 13-16, 19 and 22-27 are deemed allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669

/RAMI KHATIB/Primary Examiner, Art Unit 3669